    Case 1:04-cv-00798-PLF-GMH Document 1131-1 Filed 03/22/19 Page 1 of 2
                                                       U.S. Department of Justice

                                                       Criminal Division

                                                       Washington, D.C. 20530

VIA ELECTRONIC FILING                                   March 22, 2019

       Re:     United States v. All Assets, et al., No. 1:04-CV-00798 PLF/GMH (D.D.C.)

Dear Magistrate Judge Harvey:

        On March 13, 2019, this Court ordered Alexander Lazarenko to cooperate in scheduling a
deposition “either prior to the scheduled close of fact discovery in this case or shortly thereafter”
(Dkt. No. 1128, at 1). In the March 12, hearing on the motion, the Court cautioned that Mr.
Lazarenko’s unwillingness to cooperate could result in the dismissal of his claims. Since the
March 12, 2019, hearing, the United States and counsel for Alexander Lazarenko have conferred
multiple times. The United States proposed taking Alexander Lazarenko’s deposition on April
9-10, 2019 in Lviv, Ukraine, where his counsel stated he resides. In multiple responses,
Alexander Lazarenko refused to confirm his availability for a deposition dates and refused to be
deposed in Ukraine. Rather than cooperate in deposition scheduling in the country where he
resides, Alexander Lazarenko is now demanding that the U.S. Department of Justice (“DOJ”)
prepare and mail him a letter that he can give to the U.S. Embassy in Kiev to apply for a visa to
travel to the United States for his deposition. Given his refusal to cooperate in scheduling his
deposition in a timely fashion and reasonable location, the United States requests this Court
order Alexander Lazarenko to confirm by March 27, 2019, that he will appear for a deposition on
April 9-10, 2019 in Ukraine, or show cause why his claim in this matter should not be dismissed.

         As noted in its earlier filing (Dkt. No. 1123-1, at 1), the United States has been trying to
schedule Alexander Lazarenko’s deposition since February 22, 2019. While Alexander
Lazarenko claims “a subjective fear for his safety if he were to side for a deposition in Ukraine”,
(Ltr. from Beckman to Schwartz (Mar. 15, 2019), at 1), he has offered no objective evidence for
his refusal to appear for a deposition in Ukraine. Alexander Lazarenko, with full knowledge of
the political situation in Ukraine, chose to leave the United States and return to the country of his
birth. He has lived without incident in Ukraine for many years, started a family in Ukraine, and
even held political office in Ukraine. His mother also resides in Ukraine, and his sisters visit
Ukraine on an annual basis. Indeed, the car accident that Alexander Lazarenko cites as a basis
for his “subjective fear” occurred 20 years ago, and according to Ukrainian authorities was
caused by Alexander Lazarenko’s excessive speed (125 km/hr) in a residential area, and not an
unsuccesful assasination attempt by unknown individuals. The suggestion that he currently is
not safe in Ukraine is absurd and has already been rejected by this Court.

        Second, Alexander Lazarenko’s recent attempt to obtain a visa to travel to the United
States appears to be another attempt to delay his deposition. While Mr. Lazarenko’s counsel has
known since February 22, 2019, that the United States wanted to take Alexander Lazarenko’s
deposition, counsel waited until March 15, 2019, to advise the United States of the requirements
for Mr. Lazarenko to obtain a visa. Based on information provided by counsel for Alexander
Lazarenko, it appears that DOJ first has to send a hard copy letter to Alexander Lazarenko asking
him to travel to the United States for a deposition. Alexander Lazarenko then would take the
    Case 1:04-cv-00798-PLF-GMH Document 1131-1 Filed 03/22/19 Page 2 of 2




letter to the U.S. Embassy in Kiev, Ukraine and include it in his visa application. The
application then needs to be reviewed. If approved, pursuant to this Court’s previous order
regarding the deposition, Alexander Lazarenko would have to give the United States two weeks
notice of the date he will make himself available for a deposition. (Dkt. No. 1128, at 1). Given
that discovery of the A/E/L Claimants closes on March 29, 2019, the delay in advising DOJ of
the visa process makes it impossible for the deposition to proceed in the United States “either
prior to the scheduled close of fact discovery in this case or shortly thereafter”. Id.

         Even if the Court excuses Alexander Lazarenko’s delay in researching how to obtain a
visa, there is no basis to think he can secure a visa based on current information. As previously
noted, Alexander Lazarenko has provided no objective evidence for why he cannot be deposed in
Ukraine. Thus, any letter that DOJ would provide to him would simply state that the United
States is seeking to depose him, but the deposition does not have to proceed in the United States.
It is therefore unclear whether the U.S. Embassy would grant Alexander Lazarenko a visa to
travel needlessly to the United States for a deposition based on his subjective belief that he is no
longer safe in Ukraine, a country where he and his family have resided for numerous years.

        Finally, for Alexander Lazarenko’s convenience, the United States re-noticed his
deposition for Lviv, Ukraine, where counsel represented to the Court Alexander Lazarenko
currently resides. However, in its most recent letter to the United States, counsel provided an
address for Alexander Lazarenko in Dnipro, Ukraine, which is approximately 13 hours by car
from Lviv. Given that counsel apparently does not know where her client lives, the United
States suggests that the deposition proceed either in Kiev, Ukraine, or Lviv, Ukraine, where it
has previously made arrangements to take the deposition.

        Alexander Lazarenko filed a claim to an asset worth over $170 million. He has had
ample opportunity to comply with the United States’ deposition notice. Should he continue to
refuse to appear for a deposition in a timely fashion, dismissal of his claim is an appropriate
sanction. See e.g., Albert v. Starbucks, Inc., 2007 WL 177830 (D.C. Cir. Jan. 3, 2007)
(upholding dismissal of action for failure to appear at deposition); Perez v. Berhanu, 583 F. Supp
2d 87 (D.D.C. 2008) (entering default judgment for failure to participate in discovery, including
refusal to be deposed). Given the continued lack of cooperation to date, even after the Court’s
March 12, 2019, warning of potential consequences, dismissal is appropriate.

        Based on the foregoing, the United States requests this Court compel the appearance of
Alexander Lazarenko for a deposition on April 9-10, 2019, in either Kiev, Ukraine, or Lviv,
Ukraine. Should Alexander Lazarenko refuse to confirm his appearance at the deposition at least
ten days in advance, the United States requests that Alexander Lazarenko be required to show
cause why his claim in this matter should not be dismissed for failure to participate in good faith
in the proceedings.

                                              Respectfully submitted,


                                              Adam J. Schwartz


                                                 2
